Citation Nr: 1122716	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for dizziness. 

3.  Entitlement to service connection for anxiety.  

4.  Entitlement to service connection for high cholesterol. 

5.  Entitlement to service connection for facial seborrheic dermatitis.  

6.  Entitlement to service connection for a cervical spine disability, to include as a secondary to service connected lumbar spine disability. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

8.  Entitlement to an initial rating in excess of 10 percent for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis from June 28, 2005, to November 6, 2008.  

9.  Entitlement to an initial rating in excess of 20 percent for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis for the period beginning November 7, 2008.

10.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), erosive gastritis and small hiatal hernia as secondary to service-connected lumbar disability.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980 and February 2003 to August 2003.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  

FINDINGS OF FACT

1.  There is no competent evidence linking a current disability associated with headaches, dizziness, anxiety, or facial seborrheic dermatitis and service. 

2.  Absent evidence of record that the condition is associated with an identifiable current disease, service connection for high cholesterol cannot be granted as a matter of law.  

3.  There is no competent evidence linking a cervical spine disability to service or service connected lumbar disability, to include by way of aggravation.  

4.  An April 2006 rating decision about which the Veteran was notified in that month denied the Veteran's claim for service connection for hypertension; the Veteran did perfect an appeal with respect to this decision.  

5.  Additional evidence received since the April 2006 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for hypertension. 

6.  For the period from June 28, 2005, to November 6, 2008, the Veteran's lumbar myositis strain was not accompanied by forward flexion of the thoracolumbar spine to less than 60 degrees, the combined range of motion of the thoracolumbar spine to be 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal spinal contours such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during a 12 month period. 

7.  For the period from November 7, 2008, the Veteran's service connected lumbar disability did not show flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period. 

8.  The Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by arm pain or shoulder pain so as to produce considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Headaches, dizziness, anxiety, and facial seborrheic dermatitis were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  High cholesterol is not a disease, disability, or injury for which applicable law permits service connection.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  A cervical spine disability was not incurred in or aggravated by service and is not the result of or proximately due to, nor has it been aggravated by, service connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 
 
4.  The portion of the April 2006 rating decision that denied service connection for high blood pressure is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

5.  New and material evidence to reopen the claim of entitlement to service connection for hypertension has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

6.  The criteria for an initial rating in excess of 10 percent for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis from June 28, 2005, to November 6, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2010).      

7.  The criteria for an initial rating in excess of 20 percent for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis for the period beginning November 7, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5242, 5243 (2010).

8.  The criteria for an initial rating in excess of 10 percent for GERD, erosive gastritis and small hiatal hernia as secondary to service-connected lumbar disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7346 (2010).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the issues of entitlement to service connection for facial seborrheic dermatitis by letter dated in June 2005 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in this claim.  A July 2007 letter fulfilled the duty to notify with respect to the claims for service connection for headaches, dizziness, anxiety, and high cholesterol.  A December 2007 letter informed the Veteran of the information and evidence necessary to prevail with respect to the issue of whether new and material evidence had been received to reopen the claim for service connection for hypertension and was substantially compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the claims for increased ratings on appeal, the Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the rating and effective date assigned by a RO for an award of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once the September 2007 and March 2009 rating decisions were made awarding service connection, an effective date, and a rating for the award of service connection for, respectively, mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis and GERD, 5103(a) notice had served its purpose, as the claims had already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  The Veteran was afforded a VA examination in November 2008 that included an opinion as to whether the Veteran's cervical spine disability was etiologically related to service connected lumbar spine disability.  Reports from August 2007 and April 2010 VA examinations contain sufficient clinical findings to determine the proper ratings for the service connected mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis and reports from a May 2010 VA examination contain sufficient clinical findings to determine the proper rating to be assigned for the service-connected GERD, erosive gastritis, and small hiatal hernia.  

There being no evidence indicating that the Veteran has a current disability associated with headaches, dizziness, anxiety, or facial seborrheic dermatitis that is related to service, or an identifiable disease associated with high cholesterol for which service connection may be granted, VA examinations addressing the claims for service connection for these conditions are not necessary.  Finally, because new and material evidence has not been received to reopen the claim for service connection for hypertension, a VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports do not reflect any of the conditions for which service connection is claimed, although a July 2003 document was positive for complaints of chest pain in conjunction with problems with urination.  This report also noted that the Veteran had headaches and anxiety.  Blood pressure was recorded at 148/87 at that time and this report indicated the Veteran was prescribed valium.  

Reviewing the post service clinical evidence, such evidence reveals high cholesterol but not a diagnosed or identifiable underlying malady or condition associated with this laboratory finding.  As such, the Veteran's high cholesterol does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Thus, the claim for service connection for cholesterol must be denied as a matter of law.  Sabonis, supra. 

The post service clinical evidence does not otherwise reveal any evidence linking a current disability associated with headaches, dizziness, anxiety, facial seborrheic dermatitis or a cervical spine disability to service.  There is also no evidence linking a cervical spine disability to service connected lumbar spine disability, and the conclusion following the November 2008 VA examination was that the Veteran's cervical spine disability, diagnosed at that time as myositis, degenerative disc disease and left C7 radiculopathy, was not caused by or a result of his service-connected lumbar spine disability.  

As for the Veteran's assertions that he has current disabilities associated with headaches, dizziness, anxiety, facial seborrheic dermatitis and a cervical spine disability that are related to service or, with respect to the cervical spine disability, the service connected lumbar spine disability, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  In short therefore, in the absence of any competent evidence linking a current disability associated with headaches, dizziness, anxiety, or facial seborrheic dermatitis to service or a cervical spine disability to service or service connected lumbar spine disability, the claims for service connection for these conditions must be denied.   Hickson, supra.  Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for headaches, dizziness, anxiety, facial seborrheic dermatitis, and a cervical spine disability, the doctrine is not for application with respect to these claims.  Gilbert, supra.  
 
B.  New and Material Evidence Claim

An April 2006 rating decision about which the Veteran was notified in that month in pertinent part denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal this decision; as such, it if final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  This is the only final rating decision addressing this issue on any basis.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The record before the adjudicators at the time of the April 2006 rating decision included the service treatment reports and the report of treatment at the military facility in July 2003 summarized above.  In reference to the July 2003 service treatment report, the adjudicators noted that this report was not "officially indentified by the preparer" and did not include a diagnosis of hypertension.  The claim was denied on the basis of there being no evidence of hypertension in the service department treatment reports received from the Army or reports of VA treatment.  

The additional evidence received since the April 2006 rating decision includes reports from VA and private treatment which demonstrated the current presence of hypertension, but no clinical evidence showing a diagnosis of the condition within one year of service or linking hypertension to service.  In the absence of such evidence, the evidence received since the April 2005 rating decision cannot be considered "material" as  defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.  Hickson, supra.  As for the assertions by the Veteran in his attempt to reopen his claim that he has hypertension as a result of service, such assertions from lay persons as to matters that require medical expertise do not constitute material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).  In short therefore, the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claim for service connection for hypertension, and this aspect of the appeal is denied.  

C.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the level of the Veteran's disability during the appeal period is the primary concern. Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Lumbar Disability 

The General Rating Formula for Disease and Injuries of the spine provide for a 20 percent evaluation when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants the next higher (40 percent) rating.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees. 38 C.F.R. § 4.71a, DC 5237 Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating (the next higher rating) is warranted.  38 C.F.R. § 4.71, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The notes to the criteria for rating the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, DC 5237 Note (1).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).

Service connection for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis was granted by a September 2007 rating decision.  A 10 percent rating was assigned under DCs 5243-5242 effective from June 28, 2005.  (Hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.20.).  This rating was increased to 20 percent effective from November 7, 2008, by a May 2010 rating decision.   

As the effective date for the 20 percent rating was not assigned effective from the date of the 10 percent rating, there is first for consideration whether the Veteran is entitled to a rating in excess of 10 percent for the period from June 28, 2005, to November 6, 2008.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Such a rating would require there to be flexion of the thoracolumbar spine to no greater than 60 degrees, combined range of motion of the thoracolumbar spine to no greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during a 12 month period.  Such findings as would warrant entitlement to a rating in excess of 10 percent for the period from June 28, 2005, to November 6, 2008, are not shown by the evidence of record, to include the reports from the August 2007 VA examination. 

Pertinent findings from the August 2007 examination included, per the Veteran's report, an incapacitating episode of intervertebral disc syndrome in May 2007 that involved a chiropractor recommending lumbar manipulation and rest.  Spasms and guarding were identified but said not to be responsible for an abnormal gait or contour.  There were no abnormalities of the spinal curvature, to include kyphosis or reverse lordosis, and no thoracolumbar ankylosis.  Reflexes were normal in the lower extremities and thoracolumbar flexion was to 80 degrees, extension to 20 degrees, lateral flexion to 30 degrees to each side, and rotation to 30 degrees to each side.  An MRI showed mild degenerative changes of the lumbar spine, more pronounced at the L5-S1 interspace.  A needle electromyogram of the left lower extremity showed no lumbosacral radiculopathy.  The diagnoses included lumbar discogenic disease and lumbar myositis. 

In short, as lumbar flexion was beyond 60 degrees to 80 degrees, the combined range of motion of the thoracolumbar spine was well beyond 120 degrees to 220 degrees, the examiner specifically noted that muscle spasms were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and there was no indication that incapacitating episodes of intervertebral disc syndrome had a total duration of at least two weeks but less than four weeks during a 12 month period, the findings from the August 2007 VA examination do not warrant entitlement to a rating in excess of 10 percent for the period from June 28, 2005, to November 6, 2008, under the criteria for rating spinal disabilities set forth above.  No other clinical evidence demonstrates that the criteria for such a rating during this period are met.  

As for entitlement to a rating in excess of 20 percent for the service connected back disability for the period beginning November 7, 2008, such a rating would require flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period.  Thoracolumbar flexion at the April 2010 VA examination was to 34 degrees and it was noted on the reports from this examination that there was no ankylosis of the thoracolumbar spine.  With respect to incapacitating episodes, the Veteran reported only two such episode in the last year requiring a visit to the doctor and bed rest for four days on occasion and five on another.  As such, the clinical findings from the April 2010 VA examination do not warrant entitlement to a rating in excess of 20 percent for the period beginning November 7, 2008, under the criteria set forth above.  No other clinical evidence demonstrates that the criteria for such a rating during this period are met.  

In making the above determinations, the Board also considered the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  These principles were considered by the VA physicians who conducted the examinations in August 2007 and April 2010 as discussed above, but the clinical findings from these examinations do not reflect evidence of functional impairment beyond what is contemplated by the current evaluations.

2.  GERD

Entitlement to a rating in excess of 10 percent for disability rated under 38 C.F.R. § 4.114, DC 7346 requires persistently recurrent gastric distress with dysphagia, pyrosis, and regurgitation accompanied by arm pain or shoulder pain so as to produce considerable impairment of health.  

A May 2010 VA examination resulted in the conclusion by the examiner that medication taken for service connected back disability had worsened the Veteran's symptoms of reflux, and that medical literature has reported that such medication can cause acute and chronic gastritis.  Thereafter, a March 2009 rating decision granted service connection for GERD as secondary to medication taken for service-connected lumbar disability.  A 10 percent rating was assigned by analogy to DC 7346.  

Pertinent symptoms and findings as described on the reports from the May 2010 VA examination were that there was no esophageal distress, pyrosis, or regurgitation and there was no indication of shoulder pain.  Gastrointestinal disability was said to result in no impairment of bathing, dressing, toileting, or grooming and only mild impairment of shopping, traveling, exercise, recreation, feeding, and the ability to perform chores or participate in sports.  As such, the reports from this examination do not reflect that entitlement to a rating in excess of 10 percent would be warranted under the criteria as set forth under DC 7346.  No other clinical evidence reflects that these criteria are met and there are no clinical findings demonstrating that entitlement to a rating in excess of 10 percent would be warranted under any other potentially applicable diagnostic code.   

3.  Extraschedular/Other Considerations 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine and gastrointestinal disabilities discussed above, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the ratings currently assigned for the service-connected lumbar spine and gastrointestinal disabilities addressed above.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  


ORDER

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for dizziness is denied. 

Entitlement to service connection for anxiety is denied.  

Entitlement to service connection for high cholesterol is denied. 

Entitlement to service connection for facial seborrheic dermatitis is denied.  

Entitlement to service connection for a cervical spine disability, to include as a secondary to service connected lumbar disability, is denied

New and material evidence having not been received, the claim for service connection is not reopened and this aspect of the appeal is denied.

Entitlement to an initial rating in excess of 10 percent for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis from June 28, 2005, to November 6, 2008, is denied.

Entitlement to an initial rating in excess of 20 percent for mild degenerative changes at L4-L5, L5-S1, lumbar discogenic disease, lumbar myositis for the period beginning November 7, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for GERD, erosive gastritis and small hiatal hernia as secondary to service-connected lumbar disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


